645 F.3d 1083 (2011)
UNITED STATES of America, Plaintiff-Appellee,
v.
Kurt William HAVELOCK, Defendant-Appellant.
No. 08-10472.
United States Court of Appeals, Ninth Circuit.
May 9, 2011.
Michael Thomas Morrissey, USPX-Office of the U.S. Attorney, Phoenix, AZ, for Plaintiff-Appellee.
Daniel L. Kaplan, Assistant Federal Public Defender, FPDAZ-Federal Public Defender's Office, Phoenix, AZ, for Defendant-Appellant.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this *1084 case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.